678 S.E.2d 665 (2009)
Brenda B. MARTIN
v.
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES.
No. 72P09.
Supreme Court of North Carolina.
June 17, 2009.
Belinda A. Smith, Special Deputy Attorney General, for NCDHHS.
*666 Angeleigh Dorsey, Anderson, IN, Douglas S. Sea, Charlotte, Emma G. Clark, for Martin.
Prior report: ___ N.C.App. ___, 670 S.E.2d 629.

ORDER
Upon consideration of the petition filed on the 10th day of February 2009 by Respondent (NCDHHS) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court Of Appeals:
"Denied by order of the Court in conference, this the 17th day of June 2009."